Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is made and entered into this
18th day of March, 2011, by and among Green Bankshares, Inc., a Tennessee
corporation (the “Company”), GreenBank, a Tennessee state-chartered bank and
wholly owned subsidiary of the Company (the “Bank”) and James E. Adams
(“Consultant”). Except as set forth in Section 1, this Agreement shall be
effective as of May 17, 2011 (the “Effective Date”).
WITNESSETH:
     WHEREAS, Consultant serves as the Company’s and the Bank’s Executive Vice
President, Chief Financial Officer and Secretary;
     WHEREAS, Consultant has notified the Company that he intends to retire from
his positions as the Company’s and the Bank’s Executive Vice President, Chief
Financial Officer and Secretary effective May 16, 2011;
     WHEREAS, the Company intends to hire a new Chief Financial Officer to
replace Consultant;
     WHEREAS, in order to facilitate the transition related to the hiring of a
new Chief Financial Officer, the Company wishes to obtain the future consulting
services of Consultant; and
     WHEREAS, Consultant is willing, upon the terms and conditions herein set
forth, to provide such services to the Company.
     NOW, THEREFORE, for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Consultant hereby
agree as follows:
     Section 1. Agreement to Serve as Consultant. So long as Consultant is no
longer an employee of the Company or the Bank as of the Effective Date, the
Company engages Consultant and Consultant agrees to serve as a consultant to the
Company and the Bank beginning on the Effective Date and provide consultation
and advice in accordance with the terms and conditions of this Agreement.
     Section 2. Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a term of six (6) months thereafter unless earlier
terminated pursuant to the provisions of Section 4 hereof (the “Term”).
     Section 3. Services; Extent of Services.
          (a) Consultant is hereby engaged to provide consultation and advice to
the Company’s and the Bank’s Chief Financial Officer, Chief Executive Officer
and other members of senior management, as well as each of the Company’s and the
Bank’s Board of Directors. Consultant agrees to perform such services as the
Company or the Bank may reasonably request for a total of up to eighty
(80) hours per month. At all times, Consultant shall perform the services
consistent with policies and practices established from time to time by the
Boards of Directors of the Company and the Bank.

1



--------------------------------------------------------------------------------



 



          (b) During the Term, Consultant shall perform the services faithfully
and to the best of his ability. Consultant shall be reasonably available using
such time, energy and skill as may be reasonably necessary for the performance
of his duties, responsibilities and obligations hereunder, consistent with past
practices and norms in similar positions.
     Section 4. Termination of Engagement. Consultant’s engagement by the
Company and the Bank shall immediately terminate if the Company or the Bank
elects to terminate this Agreement for Cause. For purposes hereof, “Cause” shall
mean (i) an act of fraud, misappropriation, embezzlement or dishonesty with
respect to the Company or the Bank by Consultant; (ii) the conviction of, or
plea of guilt or no contest to, any felony by Consultant; (iii) gross negligence
or intentional misconduct by Consultant in the performance of his duties that is
not promptly remedied upon receipt of notice thereof from the Company or the
Bank; (iv) the disregard by Consultant of any lawful policy established by the
Boards of Directors of the Company or the Bank or any other person to whom
Consultant reports that is not promptly remedied upon receipt of notice thereof
from the Company or the Bank; or (v) any breach by Consultant of any other
provision of this Agreement that is not promptly remedied upon receipt of notice
thereof from the Company or the Bank. Upon a termination of this Agreement for
Cause pursuant to this Section 4, Consultant shall be entitled to all accrued
compensation through the date of termination with no further payment obligation
hereunder on the part of the Company or the Bank.
     Section 5. Compensation and Expenses. In consideration of the Services, the
Company shall pay Consultant during the Term a fee equal to $10,000.00 per month
payable on the first day of each month during the Term (provided that the fee
payable on May 17, 2011 for the consulting services performed from the Effective
Date through May 31, 2011 shall be $5,000.00). Upon receipt of itemized
vouchers, expense account reports and supporting documents submitted to the Bank
in accordance with the Bank’s policies and procedures then in effect, the Bank
shall reimburse Consultant for all reasonable and necessary business expenses
incurred ordinarily and necessarily by Consultant in connection with the
performance of Consultant’s duties hereunder.
     Section 6. Taxes. Consultant shall have the entire responsibility to
discharge any and all of his (and not the Company’s or the Bank’s) obligations
under federal, state or local laws, regulations or orders now or hereafter in
effect, relating to taxes, unemployment compensation or insurance, social
security, workers’ compensation, disability pensions and tax withholdings (the
“Tax Obligations”). Consultant hereby agrees to indemnify and hold each of the
Company and the Bank harmless for any and all claims, losses, costs, fees,
liabilities, damages or injuries suffered by the Company arising out of
Consultant’s failure to properly discharge the Tax Obligations.
     Section 7. Relationship of Parties. It is the express intention of the
parties that the relationship of Consultant to the Company and the Bank, for so
long as Consultant is providing services under this Agreement, shall be, from
and after the Effective Date, that of independent contractor, and nothing in
this Agreement is intended or shall be construed to create, from and after the
Effective Date, a relationship of employer and employee, principal and agent or
master and servant between the Company and the Bank and Consultant. Consultant
has no authority to act for or on behalf of the Company or the Bank or to enter
into any obligations, contracts or commitments on behalf of the Company or the
Bank.
     Section 8. Indemnity. Consultant hereby agrees to defend, indemnify,
protect, and hold harmless the Company and the Bank and their shareholders,
directors, employees, and agents from

2



--------------------------------------------------------------------------------



 



any and all claims, losses, demands, suits, or actions arising out of or
incidental to the services provided pursuant to this Agreement, including any
liability or claim for taxes payable by or on behalf of Consultant.
     Section 9. Remedies. Consultant acknowledges and agrees that a breach by
him of any provision of this Agreement cannot be reasonably or adequately
compensated in damages in an action at law, and that the Company and the Bank
shall each be entitled to seek injunctive relief and any other remedies that may
be available at law or in equity, all of which remedies shall be cumulative and
in addition to any rights and remedies available by contract, law, rule,
regulation, or order.
     Section 10. Intellectual Property. All right, title and interest of every
kind and nature whatsoever in and to any intellectual property, including any
inventions, patents, trademarks, copyrights, ideas, creations, and properties
furnished to the Bank or the Company during the Term, and/or used in connection
with any of the Bank’s or the Company’s activities, or written or created by the
Consultant, or with which the Consultant is connected in the performance of his
services hereunder, shall as between the parties hereto be, become, and remain
the sole and exclusive property of the Bank or the Company, as the case may be,
for any and all purposes and uses whatsoever, regardless of whether the same
were invented, created, written, developed, furnished, produced, or disclosed by
the Consultant or any other party, and the Consultant shall have no right, title
or interest of any kind or nature therein or thereto, or in and to any results
and proceeds therefrom. The Consultant agrees, during the Term hereof, to
execute any and all documents and agreements which the Bank or the Company may
deem necessary and appropriate to effectuate the provisions of this Section 10.
     Section 11. Privacy Compliance.
(a) Definitions. As used in this Agreement:
     (i) “Customer Information” means nonpublic personal information about any
individual (or that individual’s legal representative) who obtains or seeks to
obtain a financial product or service from you when (1) the financial product or
service is to be used primarily for personal, family or household purposes and
(2) the information about the information is protected by Privacy Laws.
     (ii) “Privacy Laws” refers collectively to the various federal and state
laws and regulations governing the privacy of Customer Information, as the same
may be amended from time to time. The Privacy Laws include, but are not limited
to, Title V of the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat.
1338) and its implementing regulations, and any applicable implementing
guidelines.
(b) Confidentiality Obligations. Except as provided in (c) below, Consultant
will:
     (i) Limit access to Customer Information to the Bank’s or the Company’s
partners, officers, directors, employees, and agents who have a need to know
such information to carry out the purposes for which the information was
disclosed or

3



--------------------------------------------------------------------------------



 



made available and who have an obligation to maintain the confidentiality of the
information;
     (ii) Safeguard and maintain the confidentiality of Customer Information and
not directly or indirectly disclose the same to any other person or entity in
violation of or in any manner inconsistent with applicable Privacy Laws or any
other standards that govern the Bank or the Company and also immediately notify
the Bank or the Company of any such direct or indirect disclosure; and
     (iii) Not use Customer Information in violation of or in any manner
inconsistent with applicable Privacy Laws or any other standards that govern the
Bank or the Company.
(c) Exceptions. Provided the disclosure of Customer Information is permitted
under any other standards that govern the Bank or the Company, the Consultant
will not be in violation of this Agreement for disclosing Customer Information
when:
     (i) The Consultant discloses the information with the Bank’s consent or
pursuant to (1) a subpoena or court order, (2) a federal or state law or
regulation, or (3) the rules or regulations of a governmental agency; or
     (ii) The disclosure is (1) reasonably necessary and appropriate to carry
out the purposes for which the Customer Information was provided or made
available to the Consultant, (2) made in the ordinary course of business and,
(3) required or permitted under applicable Privacy Laws.
(d) Security Measures. The Consultant has implemented or will implement
appropriate measures designed to ensure the security and confidentiality of
Customer Information, protect against any anticipated threats or hazards to the
security or integrity of Customer Information, and protect against unauthorized
access to or use of Customer Information that could result in substantial harm
or inconvenience to any of the Bank’s customers. Where indicated by the Bank’s
risk assessment, the Bank may monitor the Consultant to confirm that the
Consultant has satisfied the Consultant’s obligations under this Agreement.
(e) Remedies. The Consultant acknowledges that the Bank has the right to take
all reasonable steps to protect the Customer Information of the Bank or the
Company, including, but not limited to, seeking injunctive relief and any other
remedies that may be available at law or in equity, all of which remedies shall
be cumulative and in addition to any rights and remedies available by contract,
law, rule, regulation, or order.
     Section 12. Confidentiality; Non-Competition; Non-Solicitation.
(a) Consultant recognizes and acknowledges that he has had, and may continue to
have, access to certain information of Company and the Bank that is confidential

4



--------------------------------------------------------------------------------



 



and constitutes valuable, special and unique property of Company. Consultant
shall not at any time, either during or subsequent to the term of this
Agreement, disclose to others, use, copy or permit to be copied, except as
directed by law or in pursuance of Consultants’ duties for or on behalf of
Company, its successors, assigns or nominees, any Confidential Information of
Company (regardless of whether developed by Consultant), without the prior
written consent of the Company. The term “Confidential Information” means any
Company secret or confidential information or know-how and shall include, but
shall not be limited to, the plans; customers; customer specific information;
customer specific loan pricing, loan needs, and maturity dates; costs, prices,
rates, uses, and applications of products and services; customer specific
deposit information; results of investigations; studies owned or used by such
person; and all products, processes, compositions, computer programs, and
servicing, marketing or operational methods and techniques at any time used,
developed, investigated, made or sold by such person, before or during the term
of this Agreement, that are not readily available in the banking industry.
(b) For and in consideration of the payments that the Company and the Bank have
each agreed to make to Consultant under the terms of this Agreement, Consultant
agrees that he will not, during the Term, directly or indirectly engage in the
business of banking, or any other business in which Company directly or
indirectly engages during the Term, in any county of any state in which the
Company has an office or branch at the Effective Date. For purposes of this
Section 12(b), Consultant shall be deemed to engage in a business if he directly
or indirectly, engages or invests in, owns, manages, operates, controls or
participates in the ownership, management, operation or control of, is employed
by, associated or in any manner connected with, or renders services or advice
to, any business engaged in banking or financial services; provided, however,
that Consultant may invest in the securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if the following
two conditions are met: (A) such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; and (B) Consultant does not beneficially own as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934 in
excess of 1% of the outstanding capital stock of such enterprise.

  (c)   Consultant hereby agrees that, during the Term, he will not, without the
Company’s prior written consent, directly or indirectly, (i) induce, attempt to
induce or encourage any person employed with the Company or any of its
subsidiaries to leave the employ of the Company or such subsidiary or in any way
interfere with the relationship between the Company or such subsidiary and such
persons, or (ii) solicit for employment or hire any person who is or has been
employed with the Company or any of its subsidiaries, unless such person has
ceased to be an employee of the Company or any of its subsidiaries for at least
six months (other than as a result of a breach of this Section 12(c)); provided,
however, that this prohibition shall not apply to solicitations made to the
public or the industry generally through advertising or electronic listing which
are not targeted at employees of the Company or any subsidiary, or the
subsequent employment of any person (other than any of the Company’s executive
officers) as a result of such permitted solicitations.

5



--------------------------------------------------------------------------------



 



     Section 13. No Conflicting Obligations. Consultant certifies that
Consultant has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Agreement, or that would preclude Consultant from
complying with the provisions hereof, and further certifies that Consultant will
not enter into any such conflicting agreement during the term of this Agreement.
     Section 14. Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the non-assigning party; provided
that the Company and the Bank may each assign this Agreement without the consent
of Consultant to any affiliate thereof.
     Section 15. Waiver. Any party’s failure to enforce any provision(s) of this
Agreement shall not in any way be construed as a waiver of any such
provision(s), or to prevent that party thereafter from enforcing each and every
other provision of this Agreement.
     Section 16. Severability. The invalidity or unenforceability of any
provision of this Agreement shall in no way effect the validity or
enforceability of any other provision. Furthermore, to the extent this Agreement
is inconsistent with federal or state law, this Agreement shall be deemed
amended to the extent necessary to make it consistent and in compliance with
such laws.
     Section 17. Entire Agreement. The terms and conditions of this Agreement
supersede any previous oral or written agreement with respect to Consultant’s
engagement by the Company and the Bank and may be altered only by another
written agreement, signed by the parties hereto. This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof,
and no representation, warranty, promise or agreement whatsoever not expressly
contained herein has been made to Consultant by the Company or the Bank or any
representative, consultant or agent of the Company or the Bank.
     Section 18. Attorneys’ Fees. The parties agree that in the event it becomes
necessary to seek judicial remedies for the breach or threatened breach of this
Agreement, any prevailing party shall be entitled, in addition to all other
remedies, to recover from any non-prevailing party all costs of such judicial
action, including but not limited to, reasonable attorneys’ fees and costs and
paralegals’ fees, together with all sales taxes thereon, and also including all
such expenses related to any appeal.
     Section 19. Notices. All notices, offers, requests, demands, and other
communications pursuant to this Agreement shall be given in writing by personal
delivery, by prepaid first class registered or certified mail properly addressed
with appropriate postage paid thereon, or by overnight delivery service, and
shall be deemed to be duly given and received on the date of delivery if
delivered personally, on the second day after the deposit in the United States
Mail if mailed, or on the first day after delivery to an overnight delivery
service if delivered by overnight delivery service to the following addresses:

     
If to the Company or the Bank:
  Green Bankshares, Inc.
 
  100 North Main Street
 
  Greeneville, TN 37743
 
  Attn: Stephen Rownd

6



--------------------------------------------------------------------------------



 



     
with a copy to:
  Bass, Berry & Sims PLC
 
  150 Third Avenue South, Suite 2800
 
  Nashville, TN 37201
 
  Attention: D. Scott Holley, Esq.
 
   
If to Consultant:
  James E. Adams
 
  125 Watercress Drive
 
  Greeneville, TN 37745

or to such other addresses as the parties shall from time to time designate by
like notice.
     Section 20. Governing Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Tennessee, without
applying the conflict of laws rules of such state. In addition, the parties
consent to the jurisdiction of the State of Tennessee for any lawsuit arising
under this Agreement. The parties also agree that the venue for any lawsuit
arising under this Agreement shall be in Greene County, Tennessee.
     Section 21. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their permitted
successors and assigns.
     Section 22. Further Assurances. Each party hereto shall perform such
further acts and execute and deliver such further documents as may be reasonably
necessary to carry out the provisions of this Agreement.
     Section 23. Survival. The provisions of Sections 6, 8, 10, 11, 12, 17, 19
and 22 hereof shall survive termination for any reason or expiration of this
Agreement for the period described or referenced in each such Section or, if no
period is described or referenced in such Section, indefinitely.
[Signatures on next page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Consulting
Agreement to be executed by themselves or by their duly authorized
representatives as of the day and date first written above.

         

Dated: March 18, 2011
GREEN BANKSHARES, INC.

      By:    /s/ Stephen M. Rownd     Name:   Stephen M. Rownd      Title:  
Chairman and Chief Executive Officer        GREENBANK
      By:    /s/ Stephen M. Rownd     Name:   Stephen M. Rownd      Title:  
Chairman and Chief Executive Officer               /s/ James E. Adams     James
E. Adams           

8